HECO Exhibit 10.2

 

LOW SULFUR FUEL OIL SUPPLY CONTRACT

 

BETWEEN

 

CHEVRON PRODUCTS COMPANY, A DIVISION OF CHEVRON U.S.A. INC.

 

AND

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

Dated as of August 24, 2012

 

--------------------------------------------------------------------------------


 

LOW SULFUR FUEL OIL SUPPLY CONTRACT

 

This Low Sulfur Fuel Oil Supply Contract (“Contract”) is deemed entered into as
of August 24, 2012 (“Effective Date”), by and between Chevron Products Company,
a division of Chevron U.S.A. Inc. (“Chevron”), a Pennsylvania corporation, and
Hawaiian Electric Company, Inc. (“HECO”), a Hawaii corporation, for the sale and
purchase of low sulfur fuel oil (“LSFO”).  Chevron and HECO are each a “party”
and collectively the “parties” to this Contract.  This Contract shall become
effective as provided in Article 2 (Term of Contract) below.

 

RECITALS

 

A.                                    Chevron is a supplier of fuel products and
owns and operates a refinery (“Refinery”) on the island of Oahu, State of
Hawaii.

 

B.                                    HECO is in the business of generation,
transmission and distribution of electrical power on the island of Oahu, State
of Hawaii.

 

C.                                    In consideration of the exchange of mutual
promises and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to be bound by the terms of
this Contract.

 

AGREEMENT

 

1.                                      DEFINITIONS AND EXHIBITS

 

1.1                               Definitions.  Unless the context otherwise
requires, the following terms shall have the meanings assigned to them, and the
terms defined elsewhere in this Contract by inclusion in quotation marks shall
have the meanings so ascribed to them.

 

(A)                               “Additional Volume” means a certain volume of
LSFO agreed by the parties in writing to be sold by Chevron and purchased by
HECO during a month in excess of a daily rate of [ - - - ] multiplied by the
number of days in the Nomination month in question.

 

(B)                               “Affiliate” means with respect to any
specified Person, any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, “controlling,” “controlled by,” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of a majority of voting securities, by contract or otherwise, and it being
understood and agreed that with respect to a corporation, limited liability
company or partnership, control shall mean direct or indirect ownership of

 

2

--------------------------------------------------------------------------------


 

equal to or more than 50% of the voting stock or limited liability company
interest or general partnership interest or voting interest in any such
corporation, limited liability company or partnership.

 

(C)                               “API” or “API Gravity” refers to the American
Petroleum Institute’s standard measurement of gravity for petroleum products
using ASTM test methods.

 

(D)                               “ASTM” means the American Society for Testing
and Materials whose standards are utilized in this Contract with respect to fuel
specifications, quantitative measurements, sampling and testing.

 

(E)                                “barrel” or “bbl” means 42 American bulk
gallons at 60 degrees Fahrenheit.

 

(F)                                 “BPTF” means HECO’s Barbers Point Tank Farm,
a fuel receiving, storage and distribution facility located in Barbers Point
area of Oahu, in Campbell Estate Industrial Park, Kapolei, Hawaii.

 

(G)                               “BTU” and “BTU content” means British Thermal
Unit and refers to the standard assessment of fuel’s gross heating value or
gross heat content.

 

(H)                              “Business Day” shall mean Monday through
Friday, except for a day as to which physical locations of commercial banks in
Honolulu, Hawaii are closed for business to the public due to a scheduled
holiday.

 

(I)                                   “Certificate of Quality” or “Quality
Certificate” means the formal document recording the Chevron laboratory
determinations of the quality and BTU content of a particular sample which
represents a specific Delivery, said laboratory determinations having been
performed in accordance with the standard test methods described herein.

 

(J)                                   “Change Notice” has the meaning set forth
in Section 2.3(A).

 

(K)                              “Commencement Date” has the meaning set forth
in Section 2.1.

 

(L)                                “Contingency” has the meaning set forth in
Section 11.1.

 

(M)                            “day” means a calendar day.

 

(N)                               “Deliver,” “Delivery,” “Deliveries” or
“Delivered” refers to the transfer of title or physical movement of LSFO or [ -
- - ] sold by Chevron and purchased by HECO.

 

(O)                               “Delivery Status Against Ratable” means the
calculated figure equal to cumulative Deliveries of LSFO as of a specific day in
a month where said Deliveries for the month which includes the specified day
less the

 

3

--------------------------------------------------------------------------------


 

cumulative Nominations on a Contract-to-date basis as of that same specific day
in a month

 

(P)                                 “Effective Date” has the meaning set forth
in the Preamble.

 

(Q)                               “Extension” means any Contract period in
addition to and after the Original Term, each of which is a twelve (12) month
period beginning January 1.

 

(R)                               “Full Documentation” has the meaning set forth
in Section 10.1(A).

 

(S)                                 “Gallon”, “gal” or “gallon” means a United
States gallon of 231 cubic inches at 60 degrees Fahrenheit.

 

(T)                                “Governmental Authority” means any
international, foreign, federal, state, regional, county, or local Person having
governmental or quasi-governmental authority or subdivision thereof, including
recognized courts of Law, or other body or entity of competent jurisdiction.

 

(U)                               “G.S.V.” means gross standard volume in U.S.
barrels at 60 degrees Fahrenheit.

 

(V)                               “Independent Inspector” means a qualified
third-party petroleum inspection contractor acceptable to both parties providing
petroleum sampling, measurement and other services before, during and after a
Delivery.

 

(W)                            “Invoiced Deliveries” means Deliveries which have
been invoiced in accordance with Article 10.

 

(X)                               “Invoice Date” means the billing or invoice
issue date as shown on the invoice which is after completion of the Delivery in
question.

 

(Y)                               “Kahe Pipeline” means HECO’s 10-inch pipeline
running from Barbers Point to the Kahe Power Plant which is used for
transporting LSFO to the fuel receiving and storage facilities at HECO’s Kahe
Power Plant.

 

(Z)                                “Law” means any law, decree, directive,
judgment, order, decision, interpretation, enforcement, statute, code,
ordinance, rule, regulation, treaty, convention or any action, direction or
intervention or other requirement of any Governmental Authority.

 

(AA)                      [ - - - ]

 

4

--------------------------------------------------------------------------------


 

[ - - - ]

 

(BB)                      “LSFO” means Low Sulfur Fuel Oil of the quality
specified at Exhibit A (LSFO Specifications).

 

(CC)                      “Marine Delivery” or “Marine Deliveries” means a
Delivery of LSFO and/or the components thereof, including blend stock, all or
part of which are Delivered by Chevron from a marine vessel to HECO’s receiving
and storage tanks.

 

(DD)                      “MM” means million when used in conjunction with a
unit of measure such as BTU (e.g., MM BTU means million BTU).

 

(EE)                        “month” means a calendar month.

 

(FF)                          “Nominated” or “Nomination” means the amount of
LSFO  specified by HECO in writing to be sold and Delivered by Chevron and
purchased and received by HECO for a specified month.

 

(GG)                      “Person” means an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity.

 

(HH)                    “Pipeline Delivery” or “Pipeline Deliveries” means a
Delivery of LSFO or [ - - - ] from the Refinery either (i) to HECO’s petroleum
receiving and storage tanks at BPTF via the Refinery’s pipelines; (ii) where or
if there exists a direct connection between the Refinery’s pipelines and HECO’s
Kahe Pipeline, to HECO’s petroleum receiving and storage tanks at Kahe; or
(iii) where or if there exists a direct connection between the Refinery’s
pipelines and HECO’s Waiau Pipeline, Delivery of LSFO or [ - - - ] from the
Refinery to HECO’s petroleum receiving and storage tanks at Waiau.

 

(II)                              “Representatives” of a party shall mean the
respective officers, directors, members, managers, employees and agents of such
party or its Affiliates.

 

(JJ)                              “Supply Deficit Position” has the meaning set
forth in Section 3.2(G).

 

(KK)                    “Waiau Pipeline” means HECO’s 8-inch Waiau fuel pipeline
running from Barbers Point to HECO’s fuel receiving and storage facilities at
HECO’s Waiau Power Plant.

 

5

--------------------------------------------------------------------------------


 

1.2                               Exhibits.  The Exhibits identified in this
Contract are incorporated herein by reference and made a part of this Contract.

 

2.                                      TERM OF CONTRACT

 

2.1                               [ - - - ]

 

2.2                               [ - - - ]

 

6

--------------------------------------------------------------------------------


 

[ - - - ]

 

2.3                               Length of Term; HECO Change Notice.   Subject
to Section 2.3(A)-(D), this Contract shall be for a term beginning on the
Commencement Date through and including December 31, 2016 (“Original Term”), and
continuing thereafter for one or more Extensions, each such Extension a period
of twelve (12) months, beginning each successive January 1, unless HECO or
Chevron gives written notice of termination [ - - - ].

 

(A)                               If during the term of this Contract HECO makes
a good faith decision to reduce its use of LSFO below the minimum volume of LSFO
to be purchased hereunder so as to comply with a direction of Governmental
Authority or a change in Law that has been directed or promulgated prior to the
Effective Date (collectively, “Grounds”), then HECO may provide Chevron with a
written notice (“Change Notice”) [ - - - ] in advance of any such reduction in
Nominations.  Any such Change Notice shall specify: (1) the law or Governmental
Authority direction constituting the Grounds; (2) HECO’s proposed reduced
minimum volume of LSFO to be purchased hereunder; (3) [ - - - ]; and (4) the
effective date of the reduction in LSFO Nominations [ - - - ].

 

(B)                               [ - - - ]

 

(C)                               [ - - - ]

 

7

--------------------------------------------------------------------------------


 

[ - - - ]

 

(D)                               [ - - - ]

 

8

--------------------------------------------------------------------------------


 

[ - - - ]

 

3.                                      PURCHASE VOLUMES AND DELIVERY RATES

 

3.1                               Purchase Volumes.  Beginning with the month of
the Commencement Date, Chevron shall sell and Deliver to HECO and HECO shall
purchase and receive from Chevron, LSFO at a reasonably uniform rate during each
month.  This monthly volume [ - - - ] which is no less than the minimum nor more
than the maximum set out in Exhibit B (Volume Band).

 

(A)                               If the parties agree in writing at the time,
Chevron will sell and Deliver and HECO shall purchase and receive Additional
Volume.

 

3.2                               Delivery Rates.

 

(A)                               HECO shall provide Chevron with written notice
of HECO’s Nominated volume of Delivery for each month at least [ - - - ] days
prior to the beginning of that month.  In addition to the volume Nomination,
HECO shall also provide a written indication of the volume HECO anticipates
purchasing for the calendar month following the month in which the Nomination is
provided.

 

(B)                               No later than ten (10) days prior to the
beginning of each month, Chevron will, in writing, provide HECO with a proposed
schedule of Pipeline Deliveries and Marine Deliveries (“Delivery Schedule”) to
be made for the following three (3) months.  The proposed Delivery Schedule
shall specify the type of Delivery, whether Pipeline Delivery or Marine
Delivery, approximate quantity and the approximate date.  The Deliveries are to
be made at reasonably regular intervals.  HECO shall notify Chevron of its
acceptance or rejection of the proposed Delivery Schedule within three
(3) Business Days of receipt.  Should HECO fail to provide notice to Chevron of
its acceptance, conditional acceptance or rejection of the Delivery Schedule
prior to the end of this three (3) Business Day period, HECO shall be deemed to
have accepted the Delivery Schedule.  If

 

9

--------------------------------------------------------------------------------


 

HECO rejects the proposed Delivery Schedule because the date or volume of an
individual Delivery is unacceptable, HECO shall advise Chevron in writing as
soon as possible thereafter of a satisfactory alternate Delivery date or
alternate Delivery quantity.

 

(C)                               Chevron shall notify HECO in writing of any
change in the accepted Delivery Schedule due to any of the following causes with
respect to each individual Delivery as soon as practicable after it shall become
known to Chevron:

 

(1)                                 A change in the volume of an individual
Pipeline Delivery, if such change is [ - - - ] of the previously advised
Delivery volume or a change in the volume of an individual Marine Delivery, if
such change is [ - - - ] of the previously advised Delivery volume; or

 

(2)                                 A change in the date of an individual
Delivery, if such change is greater than two (2) days from the previously
advised date.

 

(D)                               HECO shall not be required to take Delivery of
more than 75% of a month’s Nominated volume in any ten (10) consecutive day
period.   Chevron shall not be required to make Delivery of more than 50% of a
month’s Nominated volume in any ten (10) consecutive day period. Chevron will
make commercially reasonable efforts to plan its Pipeline Deliveries and Marine
Deliveries such that it shall have a Delivery Status Against Ratable of
approximately zero ([ - - - ]) at month-end for the third month of the accepted
Delivery Schedule.  Scheduled Marine Deliveries can be made plus or minus seven
(7) days from the date shown on the accepted Delivery Schedule.

 

(E)                                Chevron and HECO shall make commercially
reasonable efforts to coordinate their separate marine and pipeline shipments
into and out of HECO’s BPTF to minimize operational difficulties and costs,
including but not limited to tankage availability and vessel demurrage.

 

(F)                                 Unless waived by HECO and subject to tank
availability, the physical volume of Chevron’s Marine Deliveries of LSFO shall
be [ - - - ] of any month, except during months when Chevron’s LSFO production
facilities at the Refinery are not operating or when HECO’s Nominated rate of
Delivery for the month of the Marine Delivery is in excess of the maximum
quantity specified in Exhibit B (Volume Band).

 

(G)                               If due to reasons other than a Contingency,
Chevron’s anticipated Pipeline Deliveries and Marine Deliveries of LSFO shall
reasonably indicate that the cumulative quantity of its Deliveries to HECO
during a given period of

 

10

--------------------------------------------------------------------------------


 

this Contract will result in a Delivery Status Against Ratable in excess of [ -
- - ] Chevron shall be deemed to be in a “Supply Deficit Position” and shall
promptly give notice of the same to HECO.

 

(H)                              In the event that Chevron gives notice that it
is in a Supply Deficit Position, Chevron and HECO shall thereafter immediately
confer in good faith on the steps to be taken to minimize the impact of any
Supply Deficit Position on HECO.  Within three (3) Business Days of tendering
notice of Supply Deficit Position to HECO, Chevron shall propose a written plan
(“Supply Plan”) detailing how Chevron will make Deliveries of LSFO to HECO to
address the Supply Deficit Position.  HECO shall have seven (7) days to accept
or reject Chevron’s proposed Supply Plan in writing.  [ - - - ] Notwithstanding
the foregoing, in the event that Chevron has other term contract buyers for
LSFO, Chevron may ratably allocate its sale of LSFO to all such buyers on the
basis of actual sales to each such buyer over the prior 12-month period.

 

4.                                      FUEL QUALITY

 

4.1                               Fuel Specifications.  LSFO sold and Delivered
by Chevron to HECO hereunder shall conform to the specifications contained in
Exhibit A (LSFO Specifications).

 

4.2                               Limited Warranty.  EXCEPT AS SET FORTH IN
SECTION 4.1, CHEVRON MAKES NO OTHER WARRANTY CONCERNING THE LSFO SOLD AND
DELIVERED HEREUNDER, WHETHER EXPRESSED OR IMPLIED IN FACT OR BY LAW, OR AS TO
THE MERCHANTABILITY OR FITNESS OF THE LSFO FOR ANY PARTICULAR PURPOSE.

 

5.                                      PRICE

 

5.1                               Price Per Physical Barrel.  The price of LSFO
sold and Delivered by Chevron to HECO hereunder shall be determined as set forth
in Exhibit C (LSFO Pricing).

 

11

--------------------------------------------------------------------------------


 

5.2                               Flexibility in Supply Source.  To provide the
flexibility needed by Chevron to meet its obligations to HECO, [ - - - ]

 

5.3                               Taxes and Fees.

 

(A)                               In addition to all other amounts payable by
HECO under this Contract, HECO shall reimburse Chevron for all taxes,
assessments, levies and imposts of whatsoever kind or nature imposed on Chevron
by any governmental or quasi-governmental body, as adjusted, modified or revised
from time to time, including without limitation the Hawaii General Excise Tax,
the Hawaii Use Tax, the Hawaii Environmental Response Tax and [ - - - ]. 
Notwithstanding the foregoing and any illustrative schedule of prices herein,
HECO shall not be required to reimburse Chevron under this Section 5.3 for any
tax measured by or based on the net income of Chevron or for real property taxes
or to duplicate any item of expense of Chevron which is recovered by Chevron
under the billing price under Section 5.1 or for any item expressly mentioned by
the applicable price reporting service or confirmed by the applicable price
reporting service in writing upon inquiry by either Chevron or HECO, as being
included in a price used to compute the billing price under Section 5.1.

 

(B)                               As to the reimbursement of Chevron for [ - - -
]. during in the calendar quarter immediately preceding the calendar quarter of
the Nominated month of Delivery.  If the foregoing is [ - - - ] during the
calendar quarter in question. The accuracy of the reimbursement per barrel
payable by HECO pursuant to this Section 5.3(B) may upon written request be
verified by an independent auditor chosen by Chevron and subject to HECO’s
acceptance, such acceptance not to be unreasonably withheld.  Chevron and HECO
shall share equally the cost of such independent verification to the extent that
such

 

12

--------------------------------------------------------------------------------


 

verification would not otherwise have been routinely performed for Chevron by
the independent auditor.

 

(C)                               As of the Effective Date of this Contract, the
governmental fees, etc. which are currently in effect are the Hawaii Use Tax
(0.5%), [ - - - ], the Hawaii Environmental Response Tax ($1.05 per barrel), the
Federal Oil Spill Recovery Fee ($0.08 per barrel), and the Hawaii General Excise
Tax (4.712%) on applicable items and amounts under the Law, all of which will be
added to the invoiced price.  The Hawaii Environmental Response Tax is not
subject to the Hawaii General Excise Tax.

 

5.4                               Rounding of Index Averages.  All prices, index
averages, adjustments thereto and other sums payable hereunder shall be stated
in the nearest thousandth of a dollar.

 

5.5                               Successor Publications.  All [ - - - ]

 

6.                                      INDEMNITY

 

6.1                               Scope of Indemnity.  Except as provided
herein, each party to this Contract shall with respect to the other party’s
“Indemnitees” (consisting of the other party, its Affiliates and each of their
respective directors, officers, employees, agents, representatives, and the
successors and assigns of any of the foregoing), defend, indemnify, release,
reimburse and hold harmless the Indemnitees for, from and against any claims,
demands, expenses (including penalties, interest and reasonable attorneys’
fees), and causes of action asserted against them by any third Person (including
without limitation employees of either party or any Governmental Authority) for
personal injury or death, or the loss or damage to property, to the extent
resulting from operations or performance hereunder and the willful or negligent
acts or omissions of the indemnifying party or from the indemnifying party’s
failure to comply with Laws relevant and applicable to the Delivery or receipt
of LSFO.  Where such personal injury, death or loss of or damage to property is
the result of the negligence or misconduct of both the parties hereto, the
parties expressly agree to indemnify in proportion to each party’s share of such
negligence or misconduct.

 

13

--------------------------------------------------------------------------------


 

6.2                               Notice of Claims.  Each party agrees to
promptly notify the other of any matter as to which rights are asserted under
this Article 6 and to provide the other party with information to the extent
reasonably requested and reasonable assistance related to any such matter,
including the defense thereof.

 

6.3                               Indemnitee’s Right to Control its Defense.  At
its election, an Indemnitee who is entitled hereunder to a defense of a matter
may control that defense (including the selection of qualified counsel) and the
party responsible hereunder for indemnification in the matter shall pay for and
reimburse the Indemnitee for reasonable defense expenses, including attorneys’
fees, arbitration related fees, expert witness fees and other defense costs.

 

6.4                               Survival of Provisions.  The provisions of
this Article 6 shall survive the termination or expiration of this Contract to
the extent they apply to events which occurred during the term of this Contract.

 

7.                                      PIPELINE DELIVERY

 

7.1                               LSFO Delivery.

 

(A)                               Pipeline Delivery of LSFO, [ - - - ] or [ - -
- ] shall be made by pipeline from the Refinery into HECO’s BPTF.  Title and
risk of loss of such LSFO, [ - - - ] and [ - - - ] shall pass to HECO where
Refinery pipelines interconnect with HECO’s BPTF pipelines at the point where
the pipelines intersect the boundary line between the Refinery property and
HECO’s BPTF property.

 

(B)                               [ - - - ].

 

14

--------------------------------------------------------------------------------


 

7.2          Determination of Quality.

 

(A)          The quality and BTU content of the LSFO Delivered by Pipeline
Delivery to HECO shall be determined on the basis of a volumetric weighted
average composite of samples drawn from Chevron’s issuing tank(s) at the
Refinery in such a manner as to be representative of each individual Pipeline
Delivery (“Tank Final Sample”).

 

(B)          The Tank Final Sample shall be divided into a minimum of three
(3) parts as follows:

 

(1)           One part shall be provided to the Refinery’s laboratory for
analysis to determine BTU content per barrel and quality determination.

 

(2)           One part shall be provided to HECO’s laboratory for analysis to
determine BTU content per barrel and for the purpose of verifying Chevron’s
determinations.

 

(3)           At least one part shall be sealed and retained by the Independent
Inspector for a period of not less than three (3) months.

 

(C)          Chevron agrees to provide HECO and the Independent Inspector each
with a copy of Chevron’s Certificate of Quality representing the Tank Final
Sample and shall make commercially reasonable efforts to provide such quality
documentation no later than the day of the completion of the Pipeline Delivery. 
If the completed Certificate of Quality is not available the day of the
completion of the Pipeline Delivery, Chevron will advise HECO and the
Independent Inspector, by the day of the completion of the Pipeline Delivery,
the final determination of API gravity, flash point, sulfur content and sediment
and water representing the Tank Final Sample.

 

(D)          The official BTU content determination shall be based upon an
average of Chevron’s and HECO’s laboratory analyses, provided that such analyses
fall within the ASTM reproducibility standard (currently 0.4 MJ/kg which the
parties shall deem to be equivalent to a fixed standard of 60,000 BTU per
barrel) for Test D 240.  Chevron and HECO will make commercially reasonable
efforts to evaluate the BTU content of the Tank Final Sample and exchange
results within three (3) Business Days.  In the event  the difference between
HECO’s and Chevron’s laboratory determination of BTU content falls outside said
reproducibility standard, the sealed part of the Tank Final Sample in the
possession of the Independent Inspector shall be provided to an independent
testing laboratory for an official determination, which shall be final.  In
cases of disagreement or excessive delays in HECO’s determination of BTU
content, Chevron shall have the right to invoice the sale using a provisional
BTU content of [ - - - ]

 

15

--------------------------------------------------------------------------------


 

[ - - - ] with any required adjustments made after final determination is made. 
Chevron and HECO shall share equally the cost of independent tests and
determinations.

 

(E)           [ - - - ].

 

7.3          Measurement of Quantity.

 

(A)          Quantities of LSFO [ - - - ] shipped between the facilities by
pipeline including quantities of same Delivered by Pipeline Delivery hereunder
shall be determined at the time of the Pipeline Delivery by gauging Chevron’s
tanks before and after pumping under the supervision of the Independent
Inspector.  Quantities of LSFO [ - - - ] pumped, sold or Delivered by Chevron
and purchased or received by HECO hereunder shall be calculated in accordance
with the current measurement standards adopted by industry, ASTM, API and other
recognized standard-setting bodies as are applicable in the opinion of the
Independent Inspector and shall be expressed in G.S.V., U.S. barrels at 60
degrees Fahrenheit.

 

(B)          Both HECO and Chevron agree that if measurement of Chevron’s tanks
is, in the opinion of the Independent Inspector, considered to have been
rendered inaccurate for any reason including, but not limited to operational
constraints, physical loss of LSFO [ - - - ] or inadvertent transfer of LSFO [ -
- - ] within Chevron’s facilities, then the quantity of LSFO [ - - - ] may be
determined by gauging HECO’s tanks before and after pumping under the
supervision of the Independent Inspector.

 

7.4          Disputes Regarding Quality.

 

(A)          If either Chevron or HECO has reason to believe that the quality of
LSFO [ - - - ] stated for a particular Pipeline Delivery or Marine Delivery per
Article 7 or Article 8 is incorrect, that party shall within sixty (60) days
after the issuance date of the complete Certificate of Quality, present the
other party with documents supporting such dispute and the parties will confer
on the causes for the discrepancy and shall proceed to correct such causes and
adjust the quality, if justified, for the

 

16

--------------------------------------------------------------------------------


 

Pipeline Delivery or Marine Delivery in question.  In the event of an unresolved
difference between Chevron and HECO, the sealed part of the relevant sample in
the possession of the Independent Inspector shall be provided to an independent
testing laboratory for an official determination, which shall be final. Chevron
and HECO shall share equally the cost for such independent laboratory
determination.

 

(B)          If the quality of the LSFO received by HECO from Chevron fails to
conform to specifications in Article 4 of this Contract, both Chevron and HECO
shall minimize, if possible, the impact of any quality problem on HECO by
specification waiver if the use of the LSFO will not cause harm to HECO, or by
Chevron Delivering higher quality LSFO in a timely manner to produce a
specification quality blend in HECO’s receiving and storage tank(s) containing
the non-specification LSFO.  If all such, and similar, efforts fail to resolve
the quality problem, then HECO may return non-specification LSFO to Chevron, in
which case Chevron shall replace the non-specification LSFO in a timely manner. 
All costs and expenses, including HECO’s handling costs incurred in returning
and replacing non-specification LSFO, shall be paid by Chevron.

 

7.5          Independent Inspection.  Chevron and HECO will make commercially
reasonable efforts to ensure that all measurements taken and determinations made
with respect to the provisions of this Contract shall be under the supervision
of an Independent Inspector, and the costs thereof shall be shared equally by
Chevron and HECO.  If, in the interest of time, Chevron personnel rather than
the Independent Inspector take measurements, such measuring shall be performed
in accordance with accepted industry standards approved by an Independent
Inspector.

 

8.             MARINE DELIVERY

 

8.1          Notification of Marine Delivery.  Chevron shall provide HECO with
updates on the anticipated arrival date of its vessel and expected date for
commencing the Marine Delivery and otherwise comply with the notice provisions
of Section 3.2(b) and Section 3.2 (c) herein.

 

8.2          [ - - - ]

 

17

--------------------------------------------------------------------------------


 

8.3          Delivery of Marine Cargo.

 

(A)          Chevron may Deliver LSFO, [ - - - ] or [ - - - ] from Chevron’s
vessel into BPTF.  The volume of Chevron’s Marine Delivery shall conform to the
provisions of Section 3.2(f) herein unless it has received prior written
approval from HECO.

 

(B)          [ - - - ].

 

8.4          Title and Risk of Loss for a Marine Delivery.

 

(A)          Title to the LSFO and the risk of loss of the LSFO [ - - - ]
Delivered from Chevron’s vessel or from the Refinery in conjunction with a
Marine Delivery shall pass from Chevron to HECO at the BPTF as soon as the
quality of the LSFO so Delivered is determined by Chevron to meet the
specifications set forth in Article 4 herein, subject to HECO’s timely
verification, or at HECO’s option, HECO’s verbal notice to Chevron allowing
release for shipment prior to verification.

 

(B)          Title and risk of loss of the [ - - - ] Delivered from Chevron’s
vessel or from the Refinery in conjunction with a Marine Delivery shall pass in
accordance with Section 7.1(B).

 

8.5          Determination of Quantity and Quality.  The quantity and quality
Delivered by marine vessel shall be determined in the manner specified in
Section 7.2, Section 7.3 and Section 7.4 of this Contract, except as follows:

 

(A)          Chevron agrees to advise the Independent Inspector, prior to
commencing a Marine Delivery of LSFO [ - - - ] from Chevron’s vessel, the API
gravity and flash point in degrees Fahrenheit shown on the

 

18

--------------------------------------------------------------------------------


 

port of loading Quality Certificate representing the quality of said LSFO [ - -
- ].

 

(B)          In order to reduce the likelihood of Chevron’s Marine Delivery of
LSFO, [ - - - ] resulting in quality problems occurring in HECO’s receiving
tank(s), Chevron agrees to test a volumetric weighted average composite of
samples representative of the LSFO, [ - - - ] or component thereof to be shipped
to HECO’s receiving tanks (“Precautionary Sample”). The Precautionary Sample
shall be drawn after the arrival of the vessel in Hawaii state waters, but prior
to the commencement of the Marine Delivery, and shall be tested by Refinery’s
laboratory.  Chevron agrees that should a pre-discharge computer blend
simulation representing the quality of a volumetric weighted average mixture of
the Precautionary Sample, components of the Marine Delivery in questions
previously shipped to HECO’s receiving tanks and other LSFO [ - - - ] or
components available to be shipped from the Refinery reasonably indicate the
Marine Delivery in question will not conform to the quality specified in
Article 4, Chevron will instruct the vessel operator not to commence Delivery of
its cargo to HECO’s receiving tanks without HECO’s express permission.

 

(C)          In order to reduce the likelihood of Chevron’s Marine Delivery of [
- - - ] resulting in quality problems occurring in HECO’s receiving tank(s),
Chevron agrees to test a volumetric weighted average composite sample of the [ -
- - ] cargo [ - - - ] to ensure that the product meets specifications. The
sample (“Precautionary Sample”) shall be divided into three (3) parts, one of
which is to be tested by Chevron’s laboratory, one to be sent [ - - - ] to HECO
for the purpose of verifying Seller’s test results, and one part sealed and
retained by the Independent Inspector, to be retained for a period of not less
than three (3) months. Chevron agrees to provide HECO and the Independent
Inspector with the results of its determinations representing the quality of the
Precautionary Sample.

 

(D)          The quality and BTU content of the LSFO Delivered shall be
determined on the basis of a volumetric weighted average composite of samples
drawn from HECO’s receiving tank(s) in such manner as to be representative of
the entire Marine Delivery (also “Tank Final Sample”). The Tank Final Sample
shall be divided and otherwise handled in accordance with the provisions of
Section 7.2.

 

(E)           Quantity of the LSFO Delivered via a Marine Delivery shall be
determined at the time of each Marine Delivery by gauging HECO’s tank(s) before
and after pumping.  Quantities sold and Delivered pursuant

 

19

--------------------------------------------------------------------------------


 

to this Section 8.5 shall be calculated in accordance with the current
measurement standards adopted by industry, ASTM, API and other recognized
standard-setting bodies as are applicable in the opinion of the Independent
Inspector and shall be expressed in G.S.V., U.S. barrels at 60 degrees
Fahrenheit.

 

8.6          Disputes Regarding Quality.  If Chevron or HECO has reason to
believe that the quality of LSFO stated for an individual Marine Delivery is not
in conformance with the qualities described in Article 4, Chevron and HECO shall
attempt to resolve the quality problem pursuant to the provisions of
Section 7.4.

 

9.             [ - - - ]

 

10.          INVOICING AND PAYMENT

 

10.1        Invoices.

 

(A)          Invoices, which will show the price per physical barrel of LSFO,  [
- - - ] sold will be prepared and dated following Delivery.  Invoices shall be
accompanied by the applicable Certificate of Quality, report of the Independent
Inspector, and price calculation (collectively, “Full Documentation”).  The
invoices shall also show as a separate item the estimated amounts of any
reimbursements to which Chevron is entitled pursuant to Section 5.3.

 

(B)          If an invoice incorporating an item other than a BTU content
adjustment is found to be in error or is otherwise disputed by HECO, then HECO
shall pay the undisputed portion of such invoice when due and thereupon have the
option to withhold payment of the disputed portion of said invoice without
penalty until such error or dispute is resolved and HECO shall have received a
corrected invoice, debit or credit.  HECO shall notify Chevron’s designated
Representatives as soon as any such error or item of

 

20

--------------------------------------------------------------------------------


 

dispute is discovered to expedite resolution and correction.  HECO shall make
payment for such corrected invoice or debit in accordance with Section 10.3.

 

(C)          If Chevron’s or HECO’s final laboratory result for BTU content is
unavailable or if Chevron’s laboratory result is disputed by HECO, Chevron may
issue a provisional invoice pursuant to Section 7.2.  HECO shall in such case
make payment for such provisional invoice in accordance with the provisions of
Section 10.3.

 

(D)          Chevron will transmit an original of the invoice to HECO by first
class mail to the address in Section 18.8 or as otherwise instructed.  The
invoice shall also be sent to HECO by facsimile or electronic mail on the same
day.

 

10.2        [ - - - ].

 

10.3        [ - - - ].

 

10.4        Method of Payment.  Payments of Chevron’s invoices shall be tendered
by HECO to Chevron by means of an automated clearinghouse (ACH) debit transfer
initiated by Chevron of a bank account of HECO designated for the purpose. The
parties shall coordinate such ACH debit transfer payments, the timing of which
shall be in accordance with Section 10.3.  If funds are not made available by
HECO on the due date, or should the ACH debit transfer fail to be executed
because such funds cannot be accessed by Chevron through no fault of Chevron’s,
HECO shall then cancel the ACH debit transfer and make immediate payment in full
to Chevron by Fedwire funds transfer of immediately available funds to such bank
and account as Chevron may designate for credit to the account of the payee. 
Such Fedwire funds transfer shall reference the relevant customer account number
from the rejected ACH draft notification (i.e., the EFT acknowledgment notice).

 

21

--------------------------------------------------------------------------------


 

HECO shall by email or fax provide Chevron’s designated Representatives with
written documentation evidencing the specific invoices being paid.

 

10.5        [ - - - ].

 

22

--------------------------------------------------------------------------------


 

[ - - - ].

 

11.          CONTINGENCIES

 

11.1        [ - - - ]

 

23

--------------------------------------------------------------------------------


 

[ - - - ].

 

11.2        Obligation to Sell.  Chevron shall not be obligated to sell or
Deliver LSFO to the extent that performance of this Contract is prevented,
restricted or delayed by a Contingency [ - - - ].

 

11.3        Obligation to Purchase.  HECO shall not be obligated to purchase,
receive or use LSFO to the extent that performance of this Contract in the
customary manner is prevented, restricted or delayed by a Contingency.  [ - - -
]

 

12.          EFFECT OF SUSPENSION OR REDUCTION

 

12.1        Notices Regarding Suspension or Reduction.  Any party which relies
upon Article 11 shall give the other party prompt notice thereof specifying the
anticipated amount and duration of any suspension or reduction of Deliveries. 
It shall also give prompt notice when it no longer expects to rely on Article 11
and Deliveries shall be reinstated subject to all conditions of this Contract,
unless this Contract has been terminated previously under Section 12.3.

 

12.2        Undelivered Volumes.  In the event of any suspension or reduction of
sales and Deliveries under Article 11, Chevron shall not be obligated to sell
and HECO shall not be obligated to buy, after the period of suspension or
reduction, the undelivered quantity of LSFO which normally would have been sold
and Delivered hereunder during the period of suspension or reduction.

 

12.3        [ - - - ].

 

12.4        Payment Owed During Period of Suspension or Reduction.  Nothing in
Article 11 shall relieve HECO of the obligation to pay in full in United States
currency

 

24

--------------------------------------------------------------------------------


 

for the LSFO sold and Delivered hereunder and for other amounts due by HECO to
Chevron under this Contract.

 

12.5                           Substitute Suppliers.  [ - - - ]

 

13.                                 WAIVER AND NON-ASSIGNABILITY

 

13.1                           Waiver.  Waiver by one party of the other’s
breach of any provision of this Contract shall not be deemed a waiver of any
subsequent or continuing breach of such provisions or of the breach of any other
provision or provisions hereof.

 

13.2                           Non-Assignability.  Neither party may transfer or
assign its rights and obligations under this Contract without the prior written
consent of the other party (which consent shall not be unreasonably withheld,
conditioned or delayed), except, a party may transfer or assign its rights and
obligations hereunder in whole or in part, upon written notice, without needing
to request consent, if (A) to an Affiliate, provided such entity shall be bound
by the terms hereof, (B) pursuant to any merger, consolidation or otherwise by
operation of Law, or (C) to the successor or assignee of all or substantially
all of the assets and/or facilities which primarily benefit from or support the
party’s performance under this Contract.

 

14.                                 DEFAULT

 

14.1                           Notice of Default.   If HECO or Chevron considers
the other party to be in default of any obligation under this Contract, such
party shall give the other party notice thereof.  Such other party shall then
have thirty (30) days in which to remedy such default.   If the default is not
remedied, the other party may, without prejudice to any other right or remedy of
such party in respect of such breach, terminate its obligations under this
Contract, except for HECO’s obligation to pay undisputed amounts in full in
United States currency for the LSFO sold and Delivered hereunder and for other
amounts due by HECO to Chevron under this Contract, by forty-five (45) days’
written notice to the party in breach.  Any termination shall be without
prejudice to accrued rights.  All rights and remedies hereunder are independent
of each other and election of one remedy shall not exclude another.

 

14.2                           Limitation of Liability.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS CONTRACT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER FOR, AND EACH PARTY SHALL RELEASE

 

25

--------------------------------------------------------------------------------


 

THE OTHER PARTY FROM AND AGAINST, ANY PUNITIVE DAMAGES, EXEMPLARY DAMAGES, LOST
USE, LOSS OF PROFITS OR REVENUE, LOSS OF OPPORTUNITY, LOSS OF PRODUCTION, OR ANY
INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR CONTINGENT DAMAGES OF ANY KIND
WHETHER BASED IN CONTRACT, TORT (INCLUDING WITHOUT LIMITATION NEGLIGENCE OR
STRICT LIABILITY), WARRANTY OR OTHERWISE  WHICH MAY BE SUFFERED BY SUCH PARTY IN
CONNECTION WITH THIS CONTRACT; THIRD PARTY DAMAGES SUBJECT TO INDEMNIFICATION
UNDER ARTICLE 6 ARE NOT LIMITED BY THIS SECTION.

 

15.                                 CONFLICTS OF INTEREST

 

15.1                           Prohibition.  Conflicts of interest related to
this Contract are strictly prohibited. Neither party nor any director, employee
or agent of a party shall give to or receive from any director, employee or
agent of the other party any gift, entertainment or other favor of significant
value, or any commission, fee or rebate.  Likewise, neither party nor any
director, employee or agent of a party shall enter into any business arrangement
with any director, employee or agent of the other party (or any Affiliate),
unless such person is acting for and on behalf of the other party, without prior
written notification thereof to the other party.  Neither a party nor its
directors, employees, agents or subcontractors, or their directors, employees or
agents, shall make any payment or give anything of value to any official of any
government or public organization (including any officer or employee of any
government department, agency or instrumentality) to influence a decision, or to
gain any other advantage for a party in connection with this Contract.

 

15.2                           Option to Terminate.  In the event of any
violation of Section 15.1, including any violation occurring prior to the
Effective Date of this Contract which resulted directly or indirectly in one
party’s consent to enter into this Contract with the other party, such party
may, at its sole option, terminate this Contract at any time and, except for
obligations to pay in full in United States currency for the outstanding payment
obligations hereunder, shall be relieved of any further obligation under this
Contract.

 

15.3                           Notice of Violation.  Both parties agree to
immediately notify the other of any violation of Section 15.1.

 

16.                                 APPLICABLE LAW AND DISPUTE RESOLUTION

 

16.1                           Applicable Law; Venue.  This Agreement shall be
construed in accordance with, and all disputes arising hereunder shall be
determined in accordance with, the Laws of the State of Hawaii and, subject to
Section 16.2, all disputes shall be resolved in the U.S. District Court for the
District of Hawaii.

 

26

--------------------------------------------------------------------------------


 

16.2                           Arbitration.  Except for claims equal to or [ - -
- ] or a claim for equitable relief, any dispute, claim or controversy between
Chevron and HECO arising out of, or relating to this Contract, the
interpretation or performance of, or the relationship created by, all or any
part of this Contract, shall be finally decided by arbitration in accordance
with the Commercial Arbitration Rules and the expedited procedures then in
effect of the Dispute Prevention and Resolution Inc. by a single arbitrator
appointed in accordance with such rules.  Such arbitration shall be held in
Honolulu, Hawaii.  The decision of the arbitrator shall be in writing and shall
contain the findings of fact and conclusions of Law on which the decision is
based.  The award rendered by the arbitrator shall be final and judgment may be
entered upon it at any court having jurisdiction, unless the award equals or [ -
- - ] in which case it may be appealed or brought to a court of competent
jurisdiction for trial de novo.  Each party agrees that no award, decision or
judgment resulting or arising from such arbitration shall include any type or
measure of damages released under Section 14.2 and the arbitrator shall have no
authority to make an award of any such damages.  Each party shall bear its own
costs of counsel, witnesses and related costs.  The costs of the arbitration
services shall be shared equally by the parties.

 

17.                                 NO PUBLIC USE

 

17.1                           No Use as a Public Utility.  This Contract is
made by Chevron as an accommodation to HECO and in no event shall Chevron’s
services hereunder, nor shall any use in connection with this Contract of any
terminal, pipelines, facilities or equipment owned or contracted by Chevron, be
deemed to be those of a public utility or common carrier.  If any action is
taken or threatened by any Governmental Authority to declare the usage herein
granted to HECO a public use, then and in that event, at the option of Chevron,
and upon HECO’s receipt of Chevron’s written notice, Chevron may restructure and
restate the Contract provided that such restructuring and restatement does not
increase the charges that HECO is obligated to pay hereunder or, in the
alternative, Chevron may terminate the Contract upon ninety (90) days’ written
notice to HECO.

 

18.                                 MISCELLANEOUS

 

18.1                           [ - - - ]

 

27

--------------------------------------------------------------------------------


 

[ - - - ]

 

28-30

--------------------------------------------------------------------------------


 

[ - - - ]

 

18.2                           Data Privacy.  The parties will comply with all
reasonable requests to protect personal data of the other party’s employees,
customers, and suppliers.  The parties will implement adequate security measures
to protect such personal data.  The parties will not disclose such personal data
to any third party without written permission and will comply with all
applicable data privacy laws.

 

18.3                           Certain Grounds for Termination.  Notwithstanding
any other provision of this Contract, and without limiting other grounds for
termination hereunder, Chevron shall have the right to terminate this Contract
on the basis of:
[ - - - ]

 

18.4                           Renegotiation.

 

31

--------------------------------------------------------------------------------


 

(A)                              Change in Law.  If at any time after the
Effective Date, there is a new Law or a change in existing Law which has
implications for [ - - - ].  Events subject to Section 2.3(A)-(D) shall be
exclusively governed by those provisions and are not grounds for Contract
renegotiation or termination under this Section.

 

(B)                                [ - - - ].

 

32

--------------------------------------------------------------------------------


 

[ - - - ]

 

18.5                           Headings.  The headings or captions contained in
this Contract are inserted for convenience only and do not affect in any way the
meaning or interpretation of this Contract.

 

18.6                           Entire Agreement.  This Agreement contains the
entire understanding between the parties covering the subject matter herein. 
There are no other agreements which constitute any part of the consideration,
for or any condition to, either party’s compliance with its obligations under
this Contract.

 

18.7                           Contract is Not an Asset.  This Contract shall
not be deemed to be an asset in, and, at the option of a party, shall terminate
in the event of any voluntary or involuntary receivership, bankruptcy or
insolvency proceedings affecting the other party.

 

18.8                           Notices.

 

(A)                              Addresses.  Except as provided in
Section 18.8(C), all notices, requests, demands, and other communications
hereunder shall be given in writing to the addresses listed below or to such
other address as specified by notice to the other party pursuant to this
Section 18.8:

 

If to Chevron:

 

Chevron Products Company

Attn: VCO Coordinator

91-480 Malakole Street

Kapolei, HI 96707-1807

Facsimile: (808) 682-2375

 

 

 

If to HECO:

 

Hawaiian Electric Company, Inc.

PO Box 2750

Honolulu, HI 96840-0001

Attn: Director of Fuels Resources

Mail Stop CIP-IF

Facsimile: (808) 203-1815

 

(B)                                Means of Giving Notice.  Notice shall be
deemed to have been given when received if personally delivered, upon electronic
confirmation of receipt, if transmitted by facsimile, or one (1) Business Day
after deposit for overnight delivery by a nationally recognized overnight
delivery service (e.g., FedEx) if paid in advance and properly addressed.

 

33

--------------------------------------------------------------------------------


 

(C)                                Routine Communications.  The parties may from
time to time by notice hereunder designate Persons to whom routine
communications may be directed, including via email, with a view to facilitating
mutual and expeditious performance by the parties hereunder.

 

18.9                           Unenforceable Terms.  Whenever possible, each
provision of this Contract shall be interpreted in such a manner as to be
effective and valid under applicable Law.  If any term or provision, or any part
of any term or provision, of this Contract is held by any court or other
competent authority to be illegal or unenforceable, the remaining terms,
provisions, rights and obligations shall not be affected.

 

18.10                     Successors and Assigns.  This Contract shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.

 

18.11                     Third Parties.  Nothing in this Contract, express or
implied, is intended to confer upon any Person, other than the parties, and
their respective successors and assigns, any rights or remedies under or by
reason of this Contract.  Nor is anything in the Contract intended to relieve or
discharge the obligation or liability of any third Person to any party, nor will
any provision herein be construed so as to give any third Person any right of
subrogation or action over against any party.

 

18.12                     Relationship of the Parties.  Nothing in this Contract
shall be construed to constitute either party as a joint venturer, co-venturer,
joint lessor, joint operator, or partner of the other party.  In performing
services under this Contract, Chevron is acting solely as an independent
contractor maintaining complete control over its employees and operations. 
Unless otherwise provided in this Contract, neither HECO nor Chevron is
authorized to take any action in any way whatsoever for or on behalf of the
other.

 

18.13                     Survival of Provisions.  Expiration or earlier
termination of this Contract shall not impair or affect any liability or
obligation of Chevron or HECO which has accrued on or before the date of
expiration or earlier termination of this Contract, including for Deliveries
hereunder.  Furthermore, unless otherwise specifically provided in this
Contract, all provisions of this Contract which by their nature contemplate
performance after the expiration or earlier termination hereof, including all
provisions that contain obligations of indemnity and defense, shall survive such
expiration or earlier termination of this Contract.

 

18.14                     Construction.  The parties have participated jointly
in the negotiation and drafting of this Contract.  If an ambiguity is found
regarding the meaning of any aspect of this Contract or a question of intent or
interpretation arises, this Contract will be construed as if drafted jointly by
the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Contract.  Unless the context otherwise requires, (A) any reference to any
federal, state, local or foreign statute or Law will be deemed also to refer to
all rules and regulations promulgated thereunder, (B) the use of the

 

34

--------------------------------------------------------------------------------


 

singular will include the plural, the use of the masculine will include the
feminine, and vice versa, (C) all references to Articles, Sections or Exhibits
are to the Article, Sections and Exhibits of this Contract, (D) the word
“including” will mean including without limitation, and (E) any definition of or
reference to any agreement, exhibit, contract, document, instrument or other
record herein shall be construed as referring to such agreement, contract,
document, instrument or other record as from time to time amended, supplemented,
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein).

 

 

18.15                     Amendment.  Except as provided herein, this Contract
may be amended or modified only by a written instrument duly executed by Chevron
and HECO that makes specific reference to this Contract.

 

18.16                     Confidentiality.

 

(A)                              The parties shall treat as strictly
confidential and shall not disclose to any third party information that relates
to the pricing, volume, duration or other commercial terms under this Contract
(collectively, “Confidential Commercial Information”); provided, however, that a
party may disclose Confidential Commercial Information if, but only to the
extent, the disclosure:  (A) is required by Law; (B) is required to enable a
party to enforce its rights or remedies under this Contract; (C) is made to a
party’s officers, directors, employees, professional advisors, independent
contractors  or consultants, who are subject to a duty of confidentiality;
(D) is to a third party who is required to maintain the confidentiality of the
information under a written confidentiality agreement and the disclosure is made
in connection with a potential (i) sale of the stock or partnership interests in
a party, as applicable, or (ii) sale or other disposition of all or
substantially all of the assets or facilities which would primarily benefit from
or support performance of the Contract; or (E) is to a third party who is
required to maintain the confidentiality of the information under Law or a
written confidentiality agreement and the disclosure is made to prospective
lenders or actual lenders.

 

(B)                                Notwithstanding any provision herein to the
contrary, the parties may submit Confidential Commercial Information to the
Commission, the Consumer Advocate, and/or any other governmental regulatory
agency with notice to, but without need of prior consent from the other party,
provided that the submitting party takes reasonable steps to submit the
Confidential Commercial Information under seal or under other procedures
designed to preserve the confidentiality of the Confidential Commercial
Information.

 

35

--------------------------------------------------------------------------------


 

(C)                                Except as provided in Section 18.16(B), in
the event that a party becomes legally required to disclose any of the
Confidential Commercial Information, the party must use  reasonable commercial
efforts to protect the Confidential Commercial Information from public
disclosure by securing a protective order or other appropriate remedy and the
disclosing party must provide the other party with prompt written notice so as
to provide the other party with a reasonable opportunity to object to such
disclosure or obtain assurance that the Confidential Commercial Information will
be accorded confidential treatment.

 

(D)                               The provisions of this Section 18.16 shall
remain in full force and effect for the term of the Contract and for a period of
thirty-six (36) months thereafter.

 

18.17                     Counterparts.  This Contract may be executed in
counterparts, including through electronically exchanged signature pages (e.g.,
emailed PDFs), each of which will be deemed an original, and all of which
together will constitute one and the same instrument; provided that neither
party will be bound to this Contract unless and until both parties have executed
a counterpart.  Electronically exchanged signature pages are fully binding on
the parties and effective for all purposes; they will be treated the same as
physically exchanged signatures.

 

[Signatures follow on next page]

 

36

--------------------------------------------------------------------------------


 

[Signatures to Low Sulfur Fuel Oil Supply Contract]

 

The parties have executed this Contract as evidenced by the following signatures
of authorized Representatives of the parties:

 

 

 CHEVRON PRODUCTS COMPANY,
a division of Chevron U.S.A. Inc.

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

 

 

Signature:

 

Signature:

 

 

 

 

 

 

/s/ Michael W. Woody

 

/s/ Dan V. Giovanni

 

 

 

Name: Michael W. Woody

 

Name: Dan V. Giovanni

 

 

 

Title: Assistant Secretary

 

Title: Vice President, Energy Delivery

 

 

 

 

 

 

 HAWAIIAN ELECTRIC COMPANY, INC.

 

HAWAIIAN ELECTRIC COMPANY, INC.

 

 

 

Signature:

 

Signature:

 

 

 

 

 

 

/s/ Ronald R. Cox

 

/s/ Robert A. Alm

 

 

 

 

 

 

Name: Ronald R. Cox

 

Name: Robert A. Alm

 

 

 

Title: Vice President, Power Supply

 

Title: Executive Vice President

 

37

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(LSFO SPECIFICATIONS)

 

LSFO Delivered hereunder shall comply with the following specification limits:

 

 

Test Property

 

Test Method

 

Unit of Measure

 

Min

 

Max

 

 

 

 

 

 

 

 

 

 

 

GRAVITY @ 60 DEGREES F.

 

ASTM D-4052

 

Degrees API

 

12

 

24

 

 

 

 

 

 

 

 

 

 

 

VISCOSITY

 

ASTM D-445, D-2161

 

SSU at 210 DF

 

100

 

450

 

 

 

 

 

 

 

 

 

 

 

HEAT VALUE, GROSS

 

ASTM D-240, D-4868

 

MM BTU/BBL

 

6.0

 

 

 

 

 

 

 

 

 

 

 

 

 

FLASH POINT

 

ASTM D-93

 

Degrees F.

 

150

 

 

 

 

 

 

 

 

 

 

 

 

 

POUR POINT

 

ASTM D-97, D-5949

 

Degrees F.

 

 

 

125

 

 

 

 

 

 

 

 

 

 

 

ASH

 

ASTM D-482

 

Percent, Weight

 

 

 

0.05

 

 

 

 

 

 

 

 

 

 

 

SEDIMENT & WATER

 

ASTM D-1796

 

Percent, Weight

 

 

 

0.50

 

 

 

 

 

 

 

 

 

 

 

SULFUR

 

ASTM D-4294

 

Percent, Weight

 

 

 

0.50

 

 

 

 

 

 

 

 

 

 

 

NITROGEN

 

ASTM D-4629, D5762

 

Percent, Weight

 

 

 

0.50

 

 

 

 

 

 

 

 

 

 

 

VANADIUM

 

ASTM D-5863, AES

 

PPM, Weight

 

 

 

50.0

 

 

38

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[ - - - ]

 

Beginning with the month of the Commencement Date, Chevron shall sell and
Deliver to HECO and HECO shall purchase and receive from Chevron, LSFO at a
reasonably uniform rate.  [ - - - ]

 

[ - - - ]

[ - - - ]

[ - - - ]

[ - - - ]

 

[ - - - ]

 

39

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(LSFO PRICING)

 

For the monthly cumulative volume, the price of LSFO Delivered hereunder shall
be determined as follows:

 

[ - - - ]

 

40

--------------------------------------------------------------------------------


 

[ - - - ]

 

41-54

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[ - - - ]

 

55

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[ - - - ]

 

56

--------------------------------------------------------------------------------


 

[ - - - ]

 

57-62

--------------------------------------------------------------------------------